Citation Nr: 0125824	
Decision Date: 11/02/01    Archive Date: 11/13/01

DOCKET NO.  98-08 941A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred during emergency room treatment at 
a private facility on April 15, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to May 
1970.

This appeal arose from an August 1997 decision of the Bay 
Pines Department of Veterans Affairs (VA) Medical Center, 
Florida, which denied payment of the unauthorized medical 
expenses, finding that the treatment was not for a medical 
emergency and that a VA treatment facility was available.  
The veteran testified at a personal hearing in October 1998.  
The records were subsequently transferred to the Cleveland 
Regional Office (RO).

The veteran had requested in his May 1998 Substantive Appeal 
to appear at a hearing before a Member of the Board of 
Veterans' Appeals (Board) at a Travel Board hearing sitting 
in Cleveland.  This hearing was scheduled for September 18, 
2001.  He failed to report for this hearing and has not 
provided any good cause for his failure to report.  
Therefore, it is found that no further attempt be made to 
schedule the hearing, and the Board will proceed to the 
merits of the veteran's claim.


FINDINGS OF FACT

1.  The veteran was seen at the emergency room of a private 
facility without prior VA authorization for the treatment of 
a swollen and painful left foot.

2.  The treatment was not provided for a medical emergency.


CONCLUSION OF LAW

Payment or reimbursement of unauthorized medical expenses 
incurred in connection with treatment at a private facility 
on April 15, 1997 is not warranted.  38 U.S.C.A. §§ 1728, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 17.120, 
17.130 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that all relevant 
facts have been properly developed in regard to the veteran's 
claim, and no further assistance is required in order to 
comply with the VA's statutory duty to assist him with the 
development of facts pertinent to his claim.  38 U.S.C.A. 
§ 5103A (West. Supp 2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).  
Specifically, the RO has obtained a copy of the April 1997 
emergency room treatment records, as well as a copy of the 
transcript of his October 1998 hearing testimony.  The VA's 
duty to notify the veteran of the evidence necessary to 
substantiate his claim has also been met.  38 U.S.C.A. § 5103 
(West. Supp 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  The veteran was 
informed of the evidence needed to substantiate his claim in 
the May 1998 statement of the case and in the January 2001 
supplemental statement of the case.

VA issued regulations to implement the Veterans Claims 
Assistance Act (VCAA) in August 2001.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The amendments were 
effective November 9, 2000, except for the amendment to 
38 C.F.R. § 3.156(a), which is effective August 29, 2001.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c) and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 45, 
629.  Accordingly, in general where the record demonstrates 
that the statutory mandates have been satisfied, the 
regulatory provisions likewise are satisfied.

Applicable regulatory provisions provide that, for the 
purpose of payment or reimbursement of the expenses of 
hospital care or medical services not previously authorized, 
a person must meet all the criteria of 38 U.S.C.A. § 1728 and 
38 C.F.R. § 17.120.  These provisions require in pertinent 
part as follows:  (a) the care or service not previously 
authorized at the private medical facility must, initially, 
be rendered for an adjudicated service-connected disability, 
or for nonservice-connected disabilities held associated with 
and held to be aggravating an adjudicated service-connected 
disability, or for any disability of a veteran with a total 
and permanent service-connected disability; and (b) there was 
a medical emergency, where delay would have been hazardous to 
the life or health of the veteran, and (c) Federal facilities 
were not feasibly available.  See 38 C.F.R. § 17.120 (2001).

38 C.F.R. § 17.130 (2001) provides that no reimbursement or 
payment of services not previously authorized will be made 
when such treatment was procured through private sources in 
preference to available Government facilities.

In the instant case, the veteran was seen at the emergency 
room of a private facility on April 15, 1997, complaining of 
left foot pain.  He stated that he had begun to suffer from 
swelling and the gradual development of redness in the left 
foot over the previous five days.  He noted that this 
condition had gotten progressively worse, to the point that 
the tenderness was so bad he could not let anything touch it 
and could not put any weight on his foot.  He did not have 
any fever or chills and referred to no trauma to the area.  
He indicated that he had had a similar but less severe 
episode involving the right midfoot three years before; at 
that time, tendonitis was diagnosed at the VA hospital and he 
was treated with a local shot of cortisone.  He was not noted 
to have any other inflamed joints, except for the left 
midfoot.  The physical examination was negative except for 
some soft tissue swelling and erythema over the dorsum of the 
left foot without crepitus.  The lower extremity was 
neurovascularly intact.  An x-ray was within normal limits.  
He was treated with an injection of Depo-Medrol to minimize 
movement of the foot and was advised to experiment with local 
heat or ice.  He was also given crutches and Vicodin for the 
pain.  He was also advised to see an orthopedist the 
following week if the condition had not improved.  The 
discharge diagnosis was inflammation left foot, possible gout 
or tendonitis.

In July 1997, it was found by VA that payment could not be 
authorized for the above emergency room treatment because it 
had been medically determined that the treatment was for a 
non-emergent condition.

In October 1998, the veteran testified at a personal hearing 
at the RO.  He stated that the evening before he went to the 
hospital he had noticed a red mark on the top of his foot; he 
thought nothing of it and retired.  Between 4:00 and 5:00 am, 
he was awakened by pain in the foot; it was also red and 
swollen.  He could not put any weight on.  He indicated that 
he was afraid that he had been bitten by a poisonous spider.  
He admitted that he got scared and was concerned that it 
could endanger his life.  Based on his fear, he went to the 
emergency room.  

After a careful review of the evidence of record, it is found 
that the record does not establish entitlement to payment or 
reimbursement for the April 15, 1997 emergency room treatment 
at a private facility.  The veteran has not presented 
evidence of the existence of an essential element permitting 
VA payment of unauthorized medical expenses:  he has not 
established that this care was needed for a medical 
emergency, where delay would have been hazardous to his life 
or health.  As noted above, the care that the veteran 
received was not for an emergency.  The veteran had stated at 
his October 1998 hearing that he had sought treatment for 
swelling of one night's duration that he was concerned had 
been caused by a possibly life-threatening spider bite.  
However, at the time of the emergency room treatment, he 
never made any reference to any concern about a poisonous 
spider to the treating physician.  Rather, at that time, he 
stated that the swelling, pain and redness had been getting 
progressively worse over the previous five days and was 
similar to an episode of tendonitis he had had in the other 
foot three years before.  There is no suggestion in the 
emergency room treatment notes that his condition was life-
threatening, or otherwise hazardous to his health.  He was 
treated conservatively, told to see an orthopedist in a week 
if the condition had not improved and was discharged with the 
diagnosis of foot pain, possible gout or tendonitis.  Thus, 
it is found that the private emergency room treatment 
obtained on April 15, 1997 was not needed for a life- or 
health-threatening emergency.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for payment or 
reimbursement of unauthorized private medical expenses 
incurred on April 15, 1997.


ORDER

Entitlement to payment or reimbursement of unauthorized 
private medical expenses incurred on April 15, 1997 is 
denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

